Citation Nr: 1612283	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-08 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  According to a 2010 letter from the Department of the Air Force, the Veteran served in Vietnam from January 1968 to July 1968.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded the claim to obtain a clarifying VA medical opinion concerning the etiology of the Veteran's kidney cancer.  The RO obtained supplemental VA medical opinions in September 2015, November 2015, and December 2015; the claim was subsequently readjudicated by means of a December 2015 Supplemental Statement of the Case.  In February 2016, the RO returned the case to the Board.

In a February 2016 submission, the Veteran asserted that despite repeated requests, he had not been provided with copies of the newly obtained VA medical opinions.  He said that without viewing the medical opinions, he could not properly prepare his appeal.  He specifically requested that his case be remanded to the RO so that he could have a chance to review the new medical opinions and provide a rebuttal for consideration by the RO.

In light of the explicit desire of the Veteran, the Board finds that due process requires a remand of this claim to the RO to provide the Veteran his opportunity to review the new opinions and have initial consideration of his defense by the RO.

Accordingly, the case is REMANDED for the following action:

1.  As requested by the Veteran, provide the Veteran with copies of the September 2015, November 2015, and December 2015 VA compensation and pension examiner's negative nexus opinions concerning his kidney cancer.

2.  After providing the Veteran with the requested copies,  allow an appropriate time period for the Veteran to meaningfully respond.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




